Title: Enclosure II: Statement of the Foreign Salaries and Disbursements of the Department of State, 22 October 1792
From: Jefferson, Thomas
To: Hamilton, Alexander


IIStatement of the Foreign Salaries and Disbursements of the Department of State
  
Statement of the Salaries of persons employed in the Foreign branch of the Department of State, as also of the actual disbursements and expenses in the discharge of their respective offices and employments from October 1. 1791 to July 1. 1792. Note, the persons employed abroad on the fund of the Act concerning foreign intercourse, are required to make up their accounts annually on the 1. July. Their disbursements, therefore, from July 1. to October 1. 1792. will not be known till their accounts of 1. July 1793 shall be received. For this reason the disbursements herein stated, are for the 9 first months only of the period named in the Order of the Senate of May 7. 1792. The accounts of Mr. Carmichael and Mr. Dumas have not been received—therefore their disbursements cannot be stated.


Mr. Morris, Minister plenipotentiary
at Paris
salary 9,000   



 Mr: Pinckney   do.
at London
9,000   



Colo. Humphreys Resident
at Lisbon
4,500   



 Mr: Short    do.
at the Hague
4,500   



Mr. Carmichael, Chargé des affres.
at Madrid
4,500   



Mr: Dumas Agent
at the Hague
1,300   
32,800   


Mr: Morris, Mr: Pinckney, and Mr. Short have recd. within the same period their outfits—a year’s Salary

22,500   


Disbursements.




Mr: Short Postage
68.82



 making dyes for Medals for foreign Ministers taking leave, and for Medals
1586.32



 expenses of Mission to Amsterdam on the Loans
444.43



  towards  do.  to Madrid
320   



 Colo. Humphreys Postage, Gazettes to Departmentof State, distressed AmericanSeamen, suppose ¾ of 171 D.
 128.25
 2,547.82





57,847.82


 